DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 08/19/2021.
Claims 1-15 have been amended.
Claims 16-20 have been newly added.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
In the Remarks filed 08/19/2021, Applicant has amended:
The language of the specification to remove the embedded hyperlink previously identified to be present. The Examiner therefore withdraws the objection made to the specification in the non-final Office action dated 05/20/2021.
The language of claim 1, and similarly amended claim 10, to address the 35 U.S.C. 112(b) rejection regarding the use of “certain kinds of access” by clarifying the limitation as “one or more kinds of access.” Additionally, claims 1, 10 and 3 have been amended to address the 112(b) rejections regarding antecedent basis issues associated with “a respective memory page.” The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made in the non-final Office action dated 05/20/2021.

Response to Arguments
In Remarks filed on 08/19/2021, Applicant substantially argues:
The applied reference Stabrawa fails to disclose the amended limitations of claim 1, and similarly amended claim 10 and newly added claim 16, of offloading the I/O handling from the second computing system to the first computing system because, as Applicant argues, that the memory application presented in Stabrawa is disclosed as performing all I/O operations. Applicant’s arguments filed have been fully considered but they are not persuasive. Applicant is reminded “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.” See MPEP 2145(IV). While the limitations of Stabrawa are cited in the rejection of the associated limitations, the obviousness rejections are presented as a combination of Cota-Robles and Stabrawa. As such, Applicant is reminded that the rejection involved Cota-Robles as disclosing servicing a plurality of virtual machines (VMs) managed by a virtual machine monitor (VMM), wherein the VMM is considered as the first and VMs as the second computing systems. In this context, the management of the storage system may not be considered explicitly linked to one of the VMs but rather the VMM. Stabrawa is cited as disclosing the limitation of offloading the I/O handling from the second computing device to a backend component of the first computing device as the allocation logic 412 is cited as handling memory access operations including page fault situations. Furthermore, it is disclosed in Paragraphs [0290-0291] of Stabrawa that “[0290] Alternatively, or in addition, a portion of the application logic 312, the client logic 312, the allocation logic 412, the observer logic 218, and/or the region access logic 212 and the processor may be implemented as part of the one or more communication interfaces or other hardware component. For example, the one or more communication interfaces or other hardware component may modify a portion of the memory when a write operation is performed. [0291] The system may be implemented in many different ways. Each module or unit, such as the client logic unit, the region access unit, the allocation logic unit, the configuration unit, may be hardware or a combination of hardware and software. For example, each module may include an application specific integrated circuit (ASIC), a Field Programmable Gate Array (FPGA), a circuit, a digital logic circuit, an analog circuit, a combination of discrete circuits, gates, or any other type of hardware or combination thereof.” Herein it is further presented that a backend component of the first computing system may handle offloading a task initiated by the second computing system. The current rejections are updated in response to Applicant’s amendments.
The applied references fail to disclose the amended limitation of claim 1, and similarly amended claim 10 and newly presented in claim 16, of performing a second task that is separate from a first task. It is additionally argued that the page fault handling as disclosed by Stabrawa which was interpreted as a second task is linked to the access request which is interpreted as the first task therefore the tasks are directly related to each other and are not separate. Applicant’s arguments filed have been fully considered but they are not persuasive. The Examiner notes Applicant’s argument that “the second task is separate from the first task and is not directly related or caused by the first task” is not found to be clearly supported by the claim language or originally filed specification. Therefore, it is noted that the features upon which applicant relies (i.e., “is not directly related”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is determined that such a distinction is not supported by the specification and therefore the broadest reasonable interpretation of “separate” as indicated previously in the rejection of claims is deemed sufficient and appropriate.
The applied references fail to disclose the limitations of respective dependent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are not persuasive for the reasons identified above.
Newly added claims 16-20 are addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 19, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cota-Robles et al. (US 2014/0244938) in view of Stabrawa et al. (US 2016/0077761).

Regarding claim 1, Cota-Robles discloses, in the italicized portions, a method for performing memory-mapped storage I/O, the method comprising: by a first computing system, providing storage comprising memory pages accessible to at least one second computing system ([0014] As shown in FIG. 1B, computer system 100 includes host bus adapters (HBA) 104 that enable computer system 100 to connect to storage system 106. Examples of storage systems 106 may be a network attached storage (NAS) device, storage area network (SAN) arrays, or any other similar disk arrays known to those with ordinary skill in the art. A storage system 106 that is a NAS device may be connected to computer system 100 through NIC 101. As further discussed below, disk arrays such as SAN arrays may typically provide block-level access to their storage through SCSI-based protocols such as Fibre Channel and iSCSI. [0015] Storage system manager 150 exposes to computer system 100 an ability to transmit data transfer and control operations to storage system 106 at a LUN "block" level, where a block is a particular contiguous region in a particular LUN. For example, a LUN block may be represented as <LUN ID, offset, length> and computer system 100 may transmit to storage system 106 a read operation for block <LUN ID, offset, length> in the form of a SCSI operation. The LUN identifier (LUN ID) is a unique, SCSI protocol compliant, identifier value that is retrievable in response to a standard SCSI Inquiry command.), wherein the at least one second computing system comprises a memory region representing a virtual block device that is managed by the first computing system in such a way that the first computing system is enabled to map the memory pages of its storage to the virtual block device ([0022] The virtual hardware platform supports execution of a guest operating system (e.g., operating system 218) and one or more client application programs (e.g., applications 219) running on the guest operating system. … These filesystem layers interface with virtual hardware platforms 213 to access, from the perspective of the guest operating systems, a data storage host adapter (HBA). The virtual hardware platforms (e.g., virtual HW 213) implement virtual HBAs (e.g., virtual HBA 217) that provide the appearance of the necessary system hardware support to enable execution of the guest operating systems transparent to the virtualization of the system hardware. [0023] A SCSI virtualization layer 233 performs a mapping of permitted guest OS read operations against the emulated LUNs between LUNs visible to the guest operating systems (e.g., operating system 218) and data storage volumes visible to VMFS 234. A VMKernel-based logical volume manager 235 performs a further mapping to LUNs visible to logical volume manager via a device access layer 236, device driver 237, and network interface controller (NIC) 244 (or, HBA 243).), to keep the memory pages of its storage unmapped or to protect the memory pages of its storage from one or more kinds of access; by the at least one second computing system ([0021] Prior to returning the read, the ERR component 115 may unmap unfilled pages of the SG array. Later accesses to such unmapped pages will generate page fault exceptions. A page fault handler 119 then blocks the application attempting to access the unmapped pages and unblocks the application after, for example, all elements of the SG array are filled and all pages of the SG array are mapped.), performing I/O operations by accessing a virtual block device memory page of the virtual block device and by reading or modifying the content of the virtual block device memory page ([0024] For example, the SCSI virtualization layer 233 may receive read operations (in the form of SCSI commands) from VMM layers 220.sub.1-220.sub.N, and convert them into file system operations understood by VMFS 234. SCSI virtualization layer 233 may then issue these file system operations to VMFS 234. VMFS may in turn convert the file system operations to volume block operations, and provide the volume block operations to logical volume manager 235. Logical volume manager 235 is typically implemented as an intermediate layer between the driver and conventional operating system file system layers, and supports volume oriented virtualization and management of the LUNs accessible through NIC 246. Multiple LUNs may be gathered and managed together as a volume under the control of logical volume manager 235 for presentation to and use by VMFS 235 as an integral LUN.), based on the at least one second computing system performing a first task that attempts to access a respective memory page that is unmapped or that is protected from a kind of access of the one or more kinds of access ([0041] If the application or guest OS then attempts to access such an unfilled page, processor hardware will generate a page fault interrupt, and control will be returned to the VMM where the fault will be handled by the memory management module of the VMM. In particular, the page fault interrupt may initiate a context switch to the VMM. Of course, other virtualization events may also trap to the VMM. [0042] After a virtualization event has trapped to the VMM, the VMM determines the type of event and dispatches the event to the appropriate handler. If the appropriate handler is the memory management module and if the page fault handler component of the VMM determines at step 450 that an attempt was made to access a page which was unmapped due to a pending read from media with ERRV, then the VMM stuns the VM at step 460. Otherwise method 400 continues at step 465. If the VM is stunned, it may later be unstunned by the VMM after, e.g., all elements of the SG array are filled and mapped. As discussed, more aggressive policies may also be used to determine when to unstun the VM. For example, one policy may permit the VM to be unstunned after the page being accessed is mapped, provided that adjacent pages have also been mapped.), offloading the I/O handling for the respective memory page from the at least one second computing system to a backend component of the first computing system, wherein offloading the I/O comprises: analyzing, by the backend component, a status of the respective memory page; based on the status, initiating, by the backend component, measures for mapping the respective memory page to the virtual block device of the at least one second computing system; and based on the status, providing, by the backend component, a first notification to the at least one second computing system, wherein, based on receiving the first notification, the at least one second computing system blocks the first task from being performed and performs a second task that is separate from the first task. Herein it is disclosed by Cota-Robles providing a virtual memory space for use by a second computing system, as represented by VM 212 and Applications 219 of Figure 2, that is mapped to physical storage that is maintained by a first computing system, as represented by storage system 106, through restricting access dependent upon whether pages are properly mapped. Cota-Robles does not explicitly disclose offloading processing of the I/O request to a backend component of the first computing system to analyze a status of a memory page and initiate measures for mapping the page to the second computing system dependent upon the status and sending a notification blocking the first task and performing a second task; regarding these limitations, Stabrawa discloses in Paragraphs [0094-0096], [0115], [0162-0165], [0173], [0211] and [0290-0291] “[0094-0096] and [0115] The allocation logic 412 may transmit region access logic requests to the region access logic 212 included in one or more memory appliances. The memory appliances including the region access logic 212 to which the requests are sent may be associated with the management servers including the allocation logic 412 and/or known by the allocation logic 412. For example, region access logic requests received by the region access logic 212 may include … requests to get the status of the memory 210 included in the memory appliance 110, … requests to get information for the region 214, requests to modify settings for the region 214, requests to migrate the region 214, and/or any other request related to the memory appliance 110 and/or the regions included in the memory 210 of the memory appliance 110. And Paragraphs [0162-0165] and [0173] Upon receiving a request to list existing external memory allocations, the allocation logic 412 may respond with a response message. The response message may include a list of external memory allocation identifiers for the external memory allocations associated with the management server 120. For example, in case of the system as illustrated in FIG. 6, the management server 120 may provide a list containing information of the external memory allocations X1-X3. Alternatively, or in addition, the response message may include a status, indicating whether the operation was successful. And [0211] and [0290-0291]” Herein it is disclosed by Stabrawa allocation logic, which is interpreted as a backend component of the first computing system as it is disclosed that it may be embodied as its own unit, that may perform obtaining a status of memory and subsequent allocation in response to an access request based on the status of the memory. Additionally, notifications are sent in response to access requests regarding the status of the operation. Furthermore, under broadest reasonable interpretation of the term “separate”, the page fault handling operation is determined to be separate than the memory access operation as the second and first tasks, respectively. It is not otherwise explicitly set by the claim or the originally filed specification that the task is otherwise different in another explicit manner. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide allocation logic for handling access requests based on a status of the memory in order to address page faults as discussed by Stabrawa in Paragraphs [0229-0231] and as noted in Cota-Robles which contains a page fault handler. Cota-Robles and Stabrawa are analogous art because they are from the same field of endeavor of managing virtual to physical storage mapping operations.
Regarding claim 5, Cota-Robles and Stabrawa further disclose the method according to claim 1, wherein, in case a status analysis reveals that the respective memory page is not yet loaded from a request-response storage device into a buffer page of the first computing system and is not available in the first computing system, the backend component instructs a corresponding storage driver to transmit a read request for the respective memory page to a request-response storage device having the respective memory page (Cota-Robles [0027] In one embodiment, available data may first be retrieved from a cache 222 which is similar to the cache 117 discussed above. The ERRV component 221 may then dispatch IOs to storage system 160 requesting data not available in the cache 222.). Herein it is disclosed that the cache may be first read to service the request and if not all data can be read from cache, additional I/O is sent to storage to fulfill the request. This may be in combination with status handling information as disclosed by Stabrawa for determining information about requested data as cited in the rejection of claim 1 and handling by the unit interpreted as a backend component.
Regarding claim 6, Stabrawa further discloses the method according to claim 5, wherein first notification indicates that an execution flow interruption experienced by the at least one second computing system is due to an unsuccessful attempt to access the respective memory page and that I/O handling for the respective memory page is currently under operation and has to be finished before the execution flow can be continued ([0094] For example, the client logic 312 and/or the allocation logic 412 may transmit a notification message via the communication interface 330 of the client 130 and/or the communication interface 430 of the management server 120. The observer logic 218 may receive the notification message via the communication interface 230 of the memory appliance 110. The notification message may precede or follow the set of memory access operations requested by the client logic 312 and/or the allocation logic 412. The notification message may identify attributes of the set of memory access operations. And Paragraphs [0095-0096] and [0211] An I/O fault interrupt handler may be invoked (910) with a device driver, in response to the I/O fault. In some examples, the I/O fault handler may cause an operating system to trigger one or more page faults on a corresponding portion of the virtual address space. For example, the I/O fault handler may invoke (912) a get-user-pages programmatic procedure to trigger the page faults. The file's fault handler may handle (914) the page faults by allocating, initializing, and/or copying data into portions of the memory, similar to as described for FIG. 8C. Alternatively or in addition, one or more of these operations may be performed by the operating system. For example, the operating system may allocate the portions of the memory. Upon completion of the page fault handling, the device driver may configure (916) the communication interface 230. For example, the device driver may indicate to the communication interface 230 that the accessed portion(s) of the memory are present. Upon completion of configuring the communication interface, the system may resume normal operation.). Herein it is disclosed that upon a page fault occurs, the system may pause execution until the page fault has been addressed.
Regarding claim 7, Stabrawa further discloses the method according to claim 6, wherein the first notification comprises a unique identifier generated by the backend component ([0117] Alternatively, or in addition, the region access logic 212 may configure the communication interface 230 for the region 214 without allocating the entire portion of the memory for the region 214 and/or without initializing the contents of the memory. The region access logic 212 may configure the communication interface 230 to treat un-allocated and/or un-initialized portions as not present. Attempting to access data that is not present using client-side memory access may fail. Alternatively, or in addition, attempting to access data that is not present using client-side memory access may cause the processor 240 to be notified. Upon being notified, the processor 240 may take some action related to the attempt to access data that is not present, such as allocating a portion of the memory 210 to satisfy the attempt to access data that is not present and/or initializing the portion of the memory. The region access logic 212 may also associate an identifier with the region 214. The identifier may be chosen by the region access logic 212 or it may be included in the request to create the region 214.). Herein it is disclosed that an identifier is included in the response message which identifies the region which is affected by the operation.
Regarding claim 8, Stabrawa further discloses the method according to claim 7, wherein the backend component, after finishing I/O handling by mapping the respective memory page to the virtual block device of the at least one second computing system, informs the at least one second computing system accordingly by means of a second notification comprising the unique identifier ([0117] The region access logic 212 may also associate an identifier with the region 214. The identifier may be chosen by the region access logic 212 or it may be included in the request to create the region 214. Additionally, the region access logic 212 may associate metadata with the region 214. The region access logic 212 may respond to the request to create the region 214 with a response message. The response message may include the identifier associated with the region 214 and/or a status, indicating whether the operation was successful.). Herein it is disclosed that upon addressing the I/O, a response message is transferred containing an identifier of the region.
Regarding claim 9, Stabrawa further discloses the method according to claim 8, wherein the at least one second computing system, based on the second notification, unblocks the first task and continues its execution ([0094-0096] and [0211]). Herein it is disclosed that an access request may be paused while a page fault occurs. Subsequently, the page fault may be handled, which is interpreted as a different task being executed, and upon completing handling of the page fault, the access request is resumed.
Regarding claim 10, Cota-Robles discloses, in the italicized portions, a system for performing memory-mapped storage I/O, the system comprising: a first computing system and at least one second computing system, wherein the first computing system is configured to provide storage comprising memory pages accessible to the at least one second computing system ([0014-0015]), wherein the at least one second computing system comprises a memory region representing a virtual block device that is managed by the first computing system in such a way that the first computing system is enabled to map the memory pages of its storage to the virtual block device ([0022-0023]), to keep the memory pages of its storage  unmapped or to protect the memory pages of its storage from one or more kinds of access ([0021]), wherein the at least one second computing system is configured to perform I/O operations by accessing a virtual block device memory page of the virtual block device and by reading or modifying the content of the virtual block device memory page ([0024]), and wherein the first computing system comprises a backend component that is configured to perform the I/O handling for the memory pages accessed by the at least one second computing system that are not yet mapped to the virtual block device or that are protected from a kind of access of the one or more kinds of access ([0041-0042]), wherein the backend component is configured to perform the I/O handling by: analyzing a status of a respective memory page based on the at least one second computing system performing a first task; based on the status, initiating measures for mapping the respective memory page to the virtual block device of the at least one second computing system; and based on the status, providing a first notification to the at least one second computing system, wherein, based on receiving the first notification, the at least one second computing system blocks the first task from being performed and performs a second task that is separate from the first task. Cota-Robles does not explicitly disclose offloading processing of the I/O request to a backend component of the first computing system to analyze a status of a memory page and initiate measures for mapping the page to the second computing system dependent upon the status and sending a notification blocking the first task and performing a second task; regarding these limitations, Stabrawa discloses in Paragraphs [0094-0096], [0115], [0162-0165], [0173], [0211] and [0290-0291] allocation logic, which is interpreted as a backend component of the first computing system, that may perform obtaining a status of memory and subsequent allocation in response to an access request based on the status of the memory. Additionally, the component may send notifications to a client, which may be found analogous to a VM as presented in Cota-Robles and otherwise interpreted as a computing device, regarding status of the operation. Claim 10 is rejected on a similar basis as claim 1.
Regarding claim 11, Cota-Robles further discloses the system according to claim 10, wherein the first computing system comprises one or more storage drivers that are configured to instruct both a request-response storage device and a map-able storage device to load or map the respective memory page to the first computing system's storage ([0029-0031]). Herein it is disclosed that an I/O request first is attempted to be serviced from cache and in the case that either a cache is not present or not all data has be retrieved to service the request, additional I/O is performed to the storage system. In this case, the system supports both forms of request-response storage and map-able storage. A device driver is present for interfacing between the processing logic and storage system as disclosed in Paragraph [0023].
Regarding claim 12, Cota-Robles further discloses the system according to claim 10, wherein the system further comprises an interface between the first computing system and the at least one second computing system, the interface being configured as a unified storage interface that supports signaling mechanisms both for loading the memory pages from request- response storage devices and for mapping the memory pages from map-able storage devices ([0018] Users may interact with computer system 100 through a user interface 112 such as a graphical user interface or a command based shell, while executing applications 110 may access computing resources of computer system 100 that are managed by operating system kernel 114 through kernel application programming interface (API) 116. Kernel 114 provides process, memory and device management to enable various executing applications 110 to share limited resources of computer system 100. For example, file system calls initiated by applications 110 through kernel API 116 are routed to file system 118. File system 118, in turn, converts the file system operations to volume block operations, and provides the volume block operations to logical volume manager 120. File system 118, in general, manages creation, use, and deletion of files stored on storage system 106 through the LUN abstraction discussed previously. Logical volume manager 120 translates the volume block operations for execution by storage system 106, and issues raw SCSI operations (or operations from any other appropriate hardware connection interface standard protocol known to those with ordinary skill in the art, including IDE, ATA, SAS and SATA) to device access layer 122 based on the LUN block operations.).Herein it is disclosed application program interface that supports multiple forms of signaling for interfacing between a first computing system and a second computing system for accessing storage.
Regarding claim 13, Cota-Robles further discloses the system according to claim 10, wherein the first computing system comprises a virtual machine monitor and wherein the at least one second computing system is a virtual machine of the virtual machine monitor ([0023]). Herein it is disclosed that virtual machines interface with the virtual machine monitor for accessing storage.
Regarding claim 14, Cota-Robles further discloses the system according to claim 10, wherein the first computing system comprises a driver domain and wherein the at least one second computing system is a guest domain machine that interacts with the driver domain for storage I/O ([0023-0024] and [0031]). As similarly presented in the rejection of claim 13, guest applications require interacting with the monitor via drivers for accessing storage.
Regarding claim 15, Cota-Robles further discloses the system according to claim 10, wherein the first computing system comprises an operating system kernel and wherein the at least one second computing system comprises an application running under the operating system kernel, or wherein the first computing system comprises a driver application and wherein the at least one second computing system is another application that interacts with the driver application for storage I/O ([0044]). Herein it is disclosed performing the operations of the system in the context of an application running on an operating system.
Regarding claim 16, Cota-Robles discloses, in the italicized portions, a method for performing memory-mapped storage I/O by a first computing system and at least one second computing system, the method comprising: based on the at least one second computing system performing a first task that attempts to access a respective memory page that is unmapped or that is protected from a kind of access ([0021] and [0024] and [0041-0042]), analyzing, by a backend component of the first computing system, a status of the respective memory page, wherein the first computing system provides storage comprising a plurality of memory pages accessible to the at least one second computing system, wherein the at least one second computing system comprises a memory region representing a virtual block device that is managed by the first computing system, wherein the at least one second computing system performs I/O operations ([0014-0015] and [0022-0023]); based on the status, initiating, by the backend component, measures for mapping the respective memory page to the virtual block device of the at least one second computing system; and based on the status, providing, by the backend component, a first notification to the at least one second computing system, wherein, based on receiving the first notification, the at least one second computing system blocks the first task from being performed and performs a second task that separate from the first task. Cota-Robles does not explicitly disclose processing of the I/O request by a backend component of the first computing system to analyze a status of a memory page and initiate measures for mapping the page to the second computing system dependent upon the status and sending a notification blocking the first task Paragraphs [0094-0096], [0115], [0162-0165], [0173], [0211] and [0290-0291] allocation logic, which is interpreted as a backend component of the first computing system, that may perform obtaining a status of memory and subsequent allocation in response to an access request based on the status of the memory. Additionally, the component may send notifications to a client, which may be found analogous to a VM as presented in Cota-Robles and otherwise interpreted as a computing device, regarding status of the operation. Claim 16 is rejected on a similar basis as claim 1.
Regarding claim 17, Cota-Robles and Stabrawa further disclose the method according to claim 16, wherein, in case a status analysis reveals that the respective memory page is not yet loaded from a request-response storage device into a buffer page of the first computing system and is not available in the first computing system, instructing, by the backend component, a corresponding storage driver to transmit a read request for the respective memory page to a request-response storage device having the respective memory page (Cota-Robles [0027]). Herein it is disclosed that the cache may be first read to service the request and if not all data can be read from cache, additional I/O is sent to storage to fulfill the request. This may be in combination with status handling information as disclosed by Stabrawa for determining information about requested data as cited in the rejection of claim 1 and handling by the unit interpreted as a backend component
Regarding claim 18, Stabrawa further discloses the method according to claim 17, wherein the first notification indicates that an execution flow interruption experienced by the at least one second computing system is due to an unsuccessful attempt to access the respective memory page and that I/O handling for such memory page is currently under operation and has to be finished before the execution flow can be continued ([0094] and Paragraphs [0095-0096] and [0211]). Claim 18 is rejected on a similar basis as claim 6.
Regarding claim 19, Stabrawa further discloses the method according to claim 18, wherein the first notification comprises a unique identifier generated by the backend component ([0117])
Regarding claim 20, Stabrawa further discloses the method according to claim 19, wherein the method further comprises: after finishing I/O handling by mapping the respective memory page to the virtual block device of the at least one second computing system, informing, by the backend component, the at least one second computing system using a second notification comprising the unique identifier ([0117]). Claim 20 is rejected on a similar basis as claim 8.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cota-Robles in view of Stabrawa and further in view of Brant et al. (US 2010/0005222).

Regarding claim 2, Cota-Robles and Stabrawa do not explicitly disclose the method according to claim 1, wherein, in case a status analysis reveals that the respective memory page is already loaded/mapped from a storage device and is available in the first computing system, the backend component establishes a mapping of the respective memory page to the virtual block device. Regarding a memory page that is already mapped from a storage device and is available, Brant discloses in Paragraph [0032] “Preference for fulfilling a memory allocation request 125 can be given to those virtual memory blocks that are available and mapped 145. Reallocating virtual memory blocks that are already mapped 145 first when fulfilling a memory allocation request 125 can be more efficient than using memory blocks that are unmapped 140.” Herein it is disclosed already mapped and available blocks may be prioritized first for allocation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prioritize these blocks as disclosed by Brant after status analysis as performed in Stabrawa because it minimizes processing time required for coordinating allocation of the blocks (Brant [0033]). It is noted in Paragraph [0031] of Brant that availability of blocks includes whether or not it has been mapped to physical memory. Cota-Robles, Stabrawa, and Brant are analogous art because they are from the same field of endeavor of managing virtual to physical memory mapping operations. 
Regarding claim 3, Cota-Robles and Stabrawa do not explicitly disclose the method according to claim 1, wherein, in case a status analysis reveals that the respective memory page has not yet been mapped from a map-able storage device and is not available in the first computing system, the backend component instructs a corresponding storage driver to map the respective memory page from a map-able storage device having the respective memory page. Regarding mapping and availability status and subsequent mapping, Brant discloses in Paragraphs [0051] “When an insufficient quantity of available and mapped virtual memory blocks exists, it can be determined if a sufficient quantity of available and unmapped virtual memory blocks exists in step 355. [0052] When a sufficient quantity of available and unmapped virtual memory blocks exists, step 360 can execute where the optimized memory allocator allocates the requested quantity of available and unmapped virtual memory blocks to the allocation request. When an insufficient quantity of available and unmapped virtual memory blocks exists, additional virtual memory blocks can be requested in step 345.” Herein it is disclosed by Brant that additional blocks may be allocated when an insufficient amount is originally available to thereby service the request.
Regarding claim 4, Cota-Robles further discloses the method according to claim 2, wherein an execution flow of the first task processed by the at least one second computing system that was interrupted owing to an unsuccessful attempt to access the respective memory page is continued at the point of interruption after the respective memory page is mapped to the virtual block device ([0042] If the appropriate handler is the memory management module and if the page fault handler component of the VMM determines at step 450 that an attempt was made to access a page which was unmapped due to a pending read from media with ERRV, then the VMM stuns the VM at step 460. Otherwise method 400 continues at step 465. If the VM is stunned, it may later be unstunned by the VMM after, e.g., all elements of the SG array are filled and mapped. As discussed, more aggressive policies may also be used to determine when to unstun the VM. For example, one policy may permit the VM to be unstunned after the page being accessed is mapped, provided that adjacent pages have also been mapped. [0043] At step 465 the VMM processes other virtualization events, as appropriate. At step 470, the VMM determines whether to resume the VM after the event. If the VMM determines that the VM should resume, then the method 400 returns to step 440, where additional guest instructions are executed until another virtualization event traps to the VMM.). Herein it is disclosed that a virtual machine (VM) may be stunned, otherwise interrupted and stopped from executed, and may be subsequently unstunned pending determination of the memory page being mapped or as otherwise deemed appropriate.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135